Motion to reinstate -appeals from Special Term orders of September 19, 1957 and September 23, 1957, heretofore dismissed as moot (see Pleasant Valley Packing Co. v. Talarico, 5 A D 2d 943 revd. 5 N Y 2d 40), denied. The reargument of such appeals would serve no useful purpose in-view of the Court of Appeals decision of the question of law involved and this court’s affirmance of the findings of fact made by the Special Term. Present — Foster, P.-J., Coon, Gibson and Reynolds, JJ.; Herlihy, J., not voting.